Citation Nr: 1645033	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  09-12 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to service-connected coronary artery disease, hypertension, and/or chronic bronchitis/chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher





INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1955 to August 1957, including service in Korea.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  This case was before the Board in March 2016 when it was remanded for additional development.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS). Documents in Virtual VA are either irrelevant to the appeal or duplicative. 

During the course of the appeal, the Veteran requested a Travel Board hearing and a Board videoconference hearing before a Veterans Law Judge.  However, he cancelled both requests by way of correspondence dated in in March 2011 and February 2016.  Therefore, both hearing requests are withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

A formal claim for entitlement to an annual clothing allowance was submitted by the Veteran in March 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record demonstrates that type II diabetes mellitus did not have its onset during service, was not diagnosed within one year of service discharge, is not otherwise related to service, and was not caused or aggravated by service-connected coronary artery disease, hypertension, or chronic bronchitis/COPD.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not caused or aggravated by service-connected connected coronary artery disease, hypertension, or chronic bronchitis/COPD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Letters dated in March 2007 and June 2016 contained the notice necessary regarding the service connection claim decided herein.  The claim was then readjudicated in a July 2016 Supplemental Statement of the Case.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination for this claim in 2016.  The Board finds that the VA examination conducted and opinion obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  The examiner expressly stated that he reviewed the claims file in conjunction with the examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In a March 2016 remand, the Board directed the AOJ to obtain VA treatment records dated from June 2013 and to obtain a VA examination that addressed direct and secondary service connection.  In June 2016, the relevant VA records were associated with the claims file.  Additionally, a June 2016 VA examination and June 2016 opinion were obtained.  The examiner did not expressly consider all the medical records listed in the March 2016 remand; however, the examiner stated that he reviewed the entire claims file, referenced the evidence of record, and provided an adequate opinion on which to base a decision in this claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand.  See Stegall, 11 Vet. App. at 271.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran asserts that his diabetes mellitus has been caused or aggravated by his service-connected coronary artery disease.  See December 2007 Notice of Disagreement.  Alternatively, he asserts that his diabetes mellitus has been caused or aggravated by his service-connected "heart and lung" disabilities.  See April 2009 Substantive Appeal.  Service connection based on in-service incurrence was also alleged by the Veteran's representative.  See October 2010 VA Form 646.

STRs dated from January 1955 to August 1957, including an August 1957 separation examination report, are negative for complaints or findings related to diabetes.  Specifically, laboratory findings in August 1957 were negative for sugar.

Following active service, VA and private treatment records and examination reports dated from 1957 to 2003 are negative for complaints or findings related to diabetes.  Of note, an April 1985 private medical report notes the Veteran's history of smoking one to two packs of cigarettes a day since 1953 (age 16).  An October 1994 private record noted the Veteran did not have diabetes.  

A November 2004 hospitalization discharge summary notes that the Veteran had suffered a myocardial infarction.  COPD, hypertension and oral hypoglycemic-treated diabetes were also noted.  A December 2004 VA urgent care record notes various findings, including diet controlled diabetes.  A January 2007 private treatment record notes findings of diet controlled diabetes.  Subsequent VA and private treatment records note the Veteran's ongoing treatment for diabetes.

In January 2007, the Veteran submitted a claim of service connection for type II diabetes mellitus.  

A March 2007 VA diabetes mellitus VA examination was conducted.  The Veteran reported a diagnosis of diabetes mellitus approximately one year prior.  The Veteran also reported a history of myocardial infarction and hypertension.  The impression was diabetes mellitus, on oral therapy.

A June 2016 VA diabetes mellitus Disability Benefits Questionnaire (DBQ) notes that the examiner reviewed the entire claims file and examined the Veteran.  The examiner noted that March 2002 laboratory tests showed normal glucose; a diagnosis of type II diabetes mellitus was first noted in 2004.  The examiner stated that the Veteran's current diabetes was being managed by both diet and oral hypoglycemic agent.  A June 2016 VA medical opinion DBQ notes that the examiner reviewed the entire claims file.  The examiner noted a current diagnosis of type II diabetes mellitus and opined that is less likely than not (less than 50% probability) that this disability is related to active military service.  The examiner further opined that it is less likely than not that this disability is proximately due to or the results of service-connected chronic bronchitis, COPD, residuals of asbestos exposure, coronary artery disease, status post-myocardial infarction, and hypertension.  He stated:

The service treatment records make no references to Diabetes Mellitus Type II diagnoses, symptoms, or conditions.  The Veteran was diagnosed with Diabetes Mellitus Type II in 2004 on the basis of two HgbA1C measurements that were greater than 6.5%.  Lab work prior to 2003 was not consistent with a diabetes diagnosis.  A review of the medical literature does not reference any studies that would indicate Chronic Bronchitis, Chronic Obstructive Lung Disease, Residuals of Asbestos Exposure, Coronary Artery Disease, Status Post Myocardial Infarction, and Hypertension would contribute to the development of Diabetes Mellitus Type II.  Nor would they aggravate a Diabetes Mellitus Type II diagnosis.  While diabetes mellitus type II could contribute to the development of coronary artery disease and hypertension, those conditions are not known to cause or aggravate diabetes mellitus type II.  In summary, there is no evidence of diabetes mellitus type II in-service; the Veteran was diagnosed with diabetes mellitus type II in 2004; there is no medical evidence that the service-connected pulmonary, cardiac, and hypertensive conditions would cause or aggravate diabetes mellitus type II based on current medical knowledge and a review of the medical literature.  It is difficult to find any causative or aggravation association between the diagnosed diabetes mellitus type II and the service-connected pulmonary, cardiac, and hypertensive conditions.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015). 

In addition, service connection for certain chronic diseases, including type II diabetes mellitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for type II diabetes mellitus, and the appeal must be denied.

As to both direct and secondary service connection, there is a current disability as type II diabetes mellitus has been diagnosed in both VA and private medical records.  See 38 C.F.R. §§ 3.303, 3.310; Holton, 557 F.3d at 1366. 

As to direct service connection for a chronic disability, the Board finds that a type II diabetes mellitus was not established during service or manifested within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a).  Notably, laboratory findings at separation were normal.  A 1994 private medical record noted there was no diabetes mellitus.  Furthermore, the 2016 VA examiner stated that lab results were not consistent with a diagnosis prior to 2003.  Accordingly, service connection on these bases is not warranted.

As to direct service connection, the Board finds that the most probative evidence of record supports a finding that the Veteran's type II diabetes mellitus is not related to service.  See 38 C.F.R. §§ 3.303, 3.304.  First, there were no complaints or finding related to diabetes in service, to include at separation.  Second, medical records dated through 2003 are also negative for complaints or findings related to diabetes - this gap in time weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection). 

Finally, the medical evidence of record indicates that the Veteran's diabetes, diagnosed in 2004, is not related to active service.  The 2016 VA examiner provided an opinion that diabetes mellitus was unrelated to active service.  The examiner reviewed the claims file, examined the Veteran, and provided supporting explanations with reference to the evidence in the file.  The Board accords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  There is no medical opinion to the contrary.

The preponderance of the evidence also fails to support secondary service connection.  The 2016 VA medical opinion provides probative evidence against the claim for service connection on a secondary basis, finding that the disorder was not caused or aggravated by any of the service-connected disabilities.  Again, the examiner reviewed the claims file and provided a supporting explanation in rendering the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Stefl, 21 Vet. App. at 125.  There are no medical opinions to the contrary.

Although the Veteran has reported both that his diabetes is related to active service and that his service-connected heart and lung disabilities caused or aggravated diabetes, the Board finds him not competent to make such nexus opinions.  A nexus between an internal disease such as diabetes and service or other disabilities requires medical training, expertise, or credentials.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This is because such a determination is not capable of lay observation in the same way that a dislocated shoulder, ringing in the ears, or varicose veins is.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Even if the Veteran were competent to make such nexus opinions, they are outweighed by the VA medical examiners opinions, which were based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran.  Accordingly, secondary service connection is also not warranted. 

As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the claim is denied.


ORDER

Service connection for type II diabetes mellitus, to include as secondary to service-connected connected coronary artery disease, hypertension, or chronic bronchitis/COPD, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


